Case 1:20-cv-00682-AT Document 19 Filed 08/18/20 Page 1 of 2
          Case 1:20-cv-00682-AT Document 19 Filed 08/18/20 Page 2 of 2



        It is ORDERED that by September 14, 2020, Himed shall inform the Court whether he has
retained new counsel or will proceed pro se. It is further ORDERED that by September 14, 2020,
Make Mini Mart and Deli Corporation shall inform the Court as to whether it has retained new
counsel.

       If Himed chooses to proceed pro se, it is ORDERED that by September 14, 2020, he shall
provide the Pro Se Office for the Southern District of New York with the address and telephone
number at which he can be reached by the Court. The Pro Se Office is located at 500 Pearl Street,
Room 200, New York, New York 10007. The telephone number for the Pro Se Office is (212) 805-
0175.

        The Clerk of Court is directed to terminate the motion at ECF No. 18. The Clerk of Court is
further directed to terminate Enrique Armando Leal’s appearance from the docket, and to remove his
name from the ECF distribution list.

       SO ORDERED.

Dated: August 18, 2020
       New York, New York




                                                 2
